Citation Nr: 1024625	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  09-14 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim 
for service connection of hearing loss.  

2.  Whether there is new and material evidence to reopen a claim 
for service connection of tinnitus.

3.  Whether there is new and material evidence to reopen a claim 
for service connection of residuals of frostbite.  

4.  Whether there is new and material evidence to reopen a claim 
for service connection of vision loss. 

5.  Whether there is new and material evidence to reopen a claim 
for service connection of abscesses on the buttocks.  

6.  Entitlement to service connection of growths on the armpits.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from August 1979 to August 1982.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of March 2007 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has reported receiving VA treatment since 1989.  See 
July 2006 claim.  Review of the claims file indicates that the 
record only includes VA treatment records dating from January 
2001 forward, however.  As the record does not document that the 
RO attempted to obtain all relevant records dating prior to 2001 
but was unable to do so, the matters must be remanded so the 
records can be requested.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).


Accordingly, the case is REMANDED for the following action:

1.  Request all outstanding VA treatment 
records, particularly those dating earlier 
than January 13, 2001, and those dating 
subsequent to October 27, 2009.  If any 
records are unavailable, the Veteran should 
be so informed.  

2.  Thereafter, readjudicate the 
appellant's claims.  If the benefits sought 
on appeal remain denied, the appellant 
should be provided a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

